DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comments
The Examiner notes that the reference Hachenberg et al. (US 2003/0087049) has a single, yet unlabeled figure.  This only figure will be referred to as Figure 1 (Fig. 1) throughout this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidewall of the vehicle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air moving device” in claim 1, line 12, interpreted as a device for moving air, wherein the device is the place holder and performs the function of air moving.  The specification does not explicitly describe what the air moving device, however one of ordinary skill in the art would have understood that it is not important what the structure is, only that there is a device which moves air.  Blowers and fans are two structures which perform the function of moving air and one of ordinary skill in the art at the time of the Applicant’s filed invention would have found it reasonable to interpret the limitation as being either a fan or a blower.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2 and 3 are rejected for being dependent on claim 1.


Claim 1 recites the limitation “the inlet and the outlet of each of the first and second ducts are not attached to an air moving device” in lines 11-12 which is indefinite for being unclear if there is an air moving device but just not attached to the first and second ducts or if there is an air moving device which is not physically attached to the first and second ducts but is in fluid communication.  Also noted is the word “attached” although present in the Applicant’s specification is not given a clear definition and it is reasonable to consider structure which is not physically attached to be fluidly attached.  However in view of Applicant’s disclosure, the Examiner will interpret the limitation to be “the inlet and the outlet of each of the first and second ducts are not fluidly or physically attached to an air moving device”. 

Claim 4 recites the limitation “the gap extending from a crown of the vehicle downward along a sidewall of the vehicle” where it is unclear from the specification what the sidewall is because it is not labeled in the drawings and if it is a part of the outer wall or not.  Based on the Applicant’s disclosure, as best understood by the Examiner, the sidewall will be interpreted as “a sidewall of a cabin of the vehicle, pressed against the inner side of the insulation layer”.

Claim 9 recites the limitations “a crown” and “a sidewall” which is indefinite for being unclear if these are the same or different crown and sidewall already claimed in claim 4 from which claim 9 depends.  Based on the Applicant’s disclosure, as best understood by the Examiner, the sidewall will be interpreted as “the crown” and “the sidewall”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachenberg et al. (US 2003/0087049) in view of Hesselbach (US 2012/0040599)

Regarding claim 1, Hachenberg teaches a system (Fig. 1) to passively remove moisture (Fig. 1, “Moisture”), from air (Fig. 1, “inlet air with moisture”; see paragraph 0011, “An exemplary air inlet flow 6…This airflow…may simply blow the internal cabin air through the core element 2, as indicated by the inlet flow 6…”) within a vehicle (paragraph 0003, “aircraft”), the vehicle comprises an outer wall (Fig. 1 comprising 3 and 4), an insulation layer (paragraph 0015, “separate or additional thermal insulation”), a gap (annotated by Examiner in Figure 1) formed between the outer wall and the insulation layer, and a cabin area (area from which the “cabin air” in paragraph 0011 originates) formed within 
	the system not physically attached to an air moving device (“convectively driven”; see paragraph 0011, “An exemplary air inlet flow 6, and a corresponding exemplary air outlet flow 7 are schematically shown by arrows in the FIGURE. This airflow may be passive, e.g. convectively driven”)
	the gap enabling air within the vehicle to passively move into the gap, move downward through the gap (as shown by arrows 6 and 7 in Fig. 1) where moisture in the air freezes against the outer wall, and move out and back into the cabin area.


    PNG
    media_image1.png
    742
    829
    media_image1.png
    Greyscale

Figure 1:  Annotated Fig. 1 of Hachenberg.

Hachenberg does not teach wherein the insulation extends along the outer wall or a first duct that extends through the insulation layer, the first duct comprising an inlet positioned in a cabin area of the vehicle and an outlet positioned in a gap formed between an outer wall and the insulation layer; a second duct that extends through the insulation layer, the second duct comprising an inlet positioned in the gap and an outlet positioned in the cabin area; the second duct positioned in the vehicle vertically below 

Hesselbach teaches a aircraft vehicle which includes a ventilation system (Fig. 1, comprising 24 and 18) comprising an insulation layer (Fig 5, 36; see paragraph 0042, “core 36…contains…a porous foam…”) as well as a first duct (Fig. 1, 24 which includes a duct similar to the second duct formed at 38 in Fig. 5, see paragraph 0046, “Whereas, in the first embodiment, the sandwich core 36 of a sandwich board 30 serves as a air guide duct between the air source and the replenished-air outlet, the replenished air is supplied to the air-permeable portion 38 of the first top layer 32 from the interspace 29 between the aircraft fuselage 28 and the inner wall cladding 12.”) that extends through the insulation layer), the first duct comprising an inlet (Fig. 1, upstream side of 24 with respect to airflow) positioned in a cabin area (Fig. 1, 10) of the vehicle and an outlet (Fig. 1, downstream side of 24 with respect to airflow) positioned in a gap (Fig. 5, 29) formed between an outer wall (Fig. 4, 28) and the insulation layer; 
a second duct (Fig. 2, 18) that extends through the insulation layer, the second duct comprising an inlet (upstream end of 18) positioned in the gap and an outlet (downstream end of 18) positioned in a cabin area (Fig. 2, 10); 
the second duct positioned in the vehicle vertically below the first duct (See Fig. 1); the first and second ducts positioned for enabling air within the vehicle to passively 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the insulation layer of Hachenberg to include the first and second ducts as taught by Hesselbach in order to provide the predictable result of guiding air to and from the cabin area while optimizing the amount of insulation surrounding the inner wall and allowing pressure equalization to occur between the cabin area and the gap while still allowing to remove moisture from the air.

Regarding claim 2, the combination of Hachenberg and Hesselbach teach the system of claim 1 however does not teach wherein the first duct has a smaller minimum cross-sectional area than the second duct however the cross sectional diameter of each the first and second duct are considered a results effective variables in that changing the cross sectional diameter will affect the amount of airflow which flows through the first and second duct.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first duct of Hesselbach to be smaller than the second duct in order to provide the predictable result of controlling the amount of air which enters the gap space.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachenberg et al. (US 2003/0087049) in view of Hesselbach (US 2012/0040599) as applied to claim 1, in further view of Paul (US 8,245,974).

Regarding claim 3, the combination of Hachenberg and Hesselbach teach the system of claim 1, however not wherein a seal is positioned along the gap vertically below the second duct, the seal configured to prevent air from flowing along the gap vertically below the second duct.

Paul teaches a gap (Fig. 4, 103) within a vehicle wherein a seal (Fig. 4, 5 and 6, 104 which is a gutter) and is positioned along the gap to prevent air from flowing along the gap in a vertical direction (up and down) thereby capturing condensation (Fig. 4, 103) that is led to a drain 302.


    PNG
    media_image2.png
    460
    492
    media_image2.png
    Greyscale

Figure 2: Fig. 4 of Paul.

In view of Paul it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of claim 1 to include a seal in the form of a gutter as taught by Paul by positioning the seal below the air outlet for collecting any condensation which may occur and then directing it away from the gap using a drain that allows the condensation to be expelled from the vehicle as taught by Paul in Fig. 5 at 302, thereby reducing the weight of the vehicle making fuel consumption more efficient as well as removing moisture from the air which is circulating back in to the cabin via the second duct.  

Hachenberg does not teach wherein the insulation extends along the outer wall or a first duct that extends through the insulation layer, the first duct comprising an inlet positioned in a cabin area of the vehicle and an outlet positioned in a gap formed between an outer wall and the insulation layer; a second duct that extends through the 

Hesselbach teaches a aircraft vehicle which includes a ventilation system (Fig. 1, comprising 24 and 18) comprising an insulation layer (Fig 5, 36; see paragraph 0042, “core 36…contains…a porous foam…”) as well as a first duct (Fig. 1, 24 which includes a duct similar to the second duct formed at 38 in Fig. 5, see paragraph 0046, “Whereas, in the first embodiment, the sandwich core 36 of a sandwich board 30 serves as a air guide duct between the air source and the replenished-air outlet, the replenished air is supplied to the air-permeable portion 38 of the first top layer 32 from the interspace 29 between the aircraft fuselage 28 and the inner wall cladding 12.”) that extends through the insulation layer), the first duct comprising an inlet (Fig. 1, upstream side of 24 with respect to airflow) positioned in a cabin area (Fig. 1, 10) of the vehicle and an outlet (Fig. 1, downstream side of 24 with respect to airflow) positioned in a gap (Fig. 5, 29) formed between an outer wall (Fig. 4, 28) and the insulation layer; 
a second duct (Fig. 2, 18) that extends through the insulation layer, the second duct comprising an inlet (upstream end of 18) positioned in the gap and an outlet (downstream end of 18) positioned in a cabin area (Fig. 2, 10); 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the insulation layer of Hachenberg to include the first and second ducts as taught by Hesselbach in order to provide the predictable result of guiding air to and from the cabin area while optimizing the amount of insulation surrounding the inner wall and allowing pressure equalization to occur between the cabin area and the gap while still allowing to remove moisture from the air.

Claims 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 8,245,974).in view of Hesselbach (US 2012/0040599).

Regarding claim 4, Paul teaches a vehicle (column 1, line 19, “aircraft”), comprising:
an outer wall (Fig. 4, 101) that experiences a decrease in temperature (temperature at cruising altitude) in response to an increase in altitude (cruising altitude) of the vehicle;
an insulation layer (Fig. 4, 102) positioned along the outer wall, the insulation layer comprising an outer side (annotated by Examiner in Figure 3) that faces towards the outer wall and an inner side (annotated by Examiner in Figure 3);

a seal (Fig. 4 and 5, gutter 104) positioned at the gap to prevent airflow

The recitation of “the outer wall, when experiencing a decrease in temperature below the freezing temperature of water, causes moisture in the air within the gap to freeze against the outer wall when the air in the gap moves from the first duct to the second duct.” is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, Paul teaches the outer wall of the vehicle positioned adjacent the gap, wherein the vehicle is an aircraft known to fly at high altitudes where conditions for water to freeze occurs. Therefore the outerwall is capable of performing the functional limitations in the manner claimed.

Paul does not teach a first duct that extends through the insulation layer, the first duct comprising an inlet positioned on the inner side of the insulation layer and an outlet positioned in the gap;
a second duct that extends through the insulation layer, the second duct comprising an inlet positioned in the gap and an outlet positioned on the inner side of 
the second duct positioned vertically below the first duct and positioned vertically above the seal.
Hesselbach teaches a aircraft vehicle which includes a ventilation system (Fig. 1, comprising 24 and 18) comprising an insulation layer (Fig 5, 36; see paragraph 0042, “core 36…contains…a porous foam…”) as well as a first duct (Fig. 1, 24 which includes a duct similar to the second duct formed at 38 in Fig. 5, see paragraph 0046, “Whereas, in the first embodiment, the sandwich core 36 of a sandwich board 30 serves as a air guide duct between the air source and the replenished-air outlet, the replenished air is supplied to the air-permeable portion 38 of the first top layer 32 from the interspace 29 between the aircraft fuselage 28 and the inner wall cladding 12.”) that extends through the insulation layer), the first duct comprising an inlet (Fig. 1, upstream side of 24 with respect to airflow) positioned in a cabin area (Fig. 1, 10) of the vehicle and an outlet (Fig. 1, downstream side of 24 with respect to airflow) positioned in a gap (Fig. 5, 29) formed between an outer wall (Fig. 4, 28) and the insulation layer; 
a second duct (Fig. 2, 18) that extends through the insulation layer, the second duct comprising an inlet (upstream end of 18) positioned in the gap and an outlet (downstream end of 18) positioned in a cabin area (Fig. 2, 10); 
the second duct positioned in the vehicle vertically below the first duct (See Fig. 1); the first and second ducts positioned for enabling air within the vehicle to passively move through the first duct and into the gap; the inlet and the outlet of each of the first and second ducts being open and unattached physically to an air moving device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the insulation layer of Paul to include the first and second ducts as taught by Hesselbach in order to provide the predictable result of guiding air to and from the cabin area while optimizing the amount of insulation surrounding the inner wall and allowing pressure equalization to occur between the cabin area and the gap while still allowing to remove moisture from the air.

Regarding claim 5, the combination of Paul and Hesselbach teach the vehicle of claim 4, wherein the outer wall is an exterior wall (Fig. 4, outer wall 101 is the exterior of the aircraft) of the vehicle.

general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Regarding claim 7, the combination of Paul and Hesselbach teach the vehicle of claim 4, wherein Paul further teaches further teaches a drain (Fig. 4, 301) positioned vertically below the second duct, the drain configured to receive moisture that accumulates within the gap.

Regarding claim 8, the combination of Paul and Hesselbach teach the vehicle of claim 4, wherein the inlet of the second duct faces vertically downward within the gap 

Regarding claim 9, the combination of Paul and Hesselbach teach the vehicle of claim 4, however not yet taught is wherein the first duct is positioned in proximity to the crown of the vehicle and the second duct is positioned along the sidewall of the vehicle.

Hesselbach teaches wherein the first duct discussed in claim 3 is located in the crown (uppermost part of cabin) of the aircraft (See Fig. 4, at 24) and wherein the second duct is located in a sidewall (Fig. 1, see location of 18s; also see Fig. 3) of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first and second duct such that the first duct is located proximal the crown of the vehicle and the second duct is located in the sidewall of the vehicle as taught by Hesselbach in order to provide the predictable result of creating a thermosyphoning effect where the warmer air which has risen to the crown of the vehicle can be exhausted into the gap where it can cool and flow downwards as the air cools which can then be released back in to the cabin of the vehicle via the sidewall as cooler air.



Regarding claim 10, Paul teaches a method (using Fig. 4) of passively ventilating air within a vehicle (aircraft), the method comprising:
passively moving air (air within vehicle) from a cabin area (column 1, lines 23-33, “in aircraft it can occur that condensation or perspiration water flows from the interior lining into the passenger cabin”);
an insulation layer (Fig. 4, 102);
a gap (Fig. 4, space between 201 and 101) formed between the insulation layer and an outer wall (Fig. 4, 101) 
cooling the air within the gap that flows against the outer wall (as exampled by condensation 103 in Fig. 4), where the outer wall is at a temperature (surface temperature of wall 101 in Fig. 4) below the freezing temperature of water (freezing temperature of water at cruising altitude) and causes cooling of air flowing along the wall and moving the air vertically downward (See arrow 103 direction in Fig. 4) within the gap;
preventing the air from moving along the gap due to duct 104 shown in Fig. 4 and 5.

Although paul does not teach freezing moisture in the air in the gap that comes into contact with the outer wall, Paul’s outer wall is exposed to the outside of the vehicle and 

Paul does not teach passively moving the air through one or more first ducts that extends through the insulation layer and into the gap nor does Paul teach one or more second ducts positioned.

Hesselbach teaches a aircraft vehicle which includes a ventilation system (Fig. 1, comprising 24 and 18) comprising an insulation layer (Fig 5, 36; see paragraph 0042, “core 36…contains…a porous foam…”) as well as a first duct (Fig. 1, 24 which includes a duct similar to the second duct formed at 38 in Fig. 5, see paragraph 0046, “Whereas, in the first embodiment, the sandwich core 36 of a sandwich board 30 serves as a air guide duct between the air source and the replenished-air outlet, the replenished air is supplied to the air-permeable portion 38 of the first top layer 32 from the interspace 29 between the aircraft fuselage 28 and the inner wall cladding 12.”) that extends through the insulation layer), the first duct comprising an inlet (Fig. 1, upstream side of 24 with respect to airflow) positioned in a cabin area (Fig. 1, 10) of the vehicle and an outlet (Fig. 1, downstream side of 24 with respect to airflow) positioned in a gap (Fig. 5, 29) formed between an outer wall (Fig. 4, 28) and the insulation layer; 

the second duct positioned in the vehicle vertically below the first duct (See Fig. 1); the first and second ducts positioned for enabling air within the vehicle to passively move through the first duct and into the gap; the inlet and the outlet of each of the first and second ducts being open and unattached physically to an air moving device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the insulation layer of Paul to include the first and second ducts as taught by Hesselbach in order to provide the predictable result of guiding air to and from the cabin area while optimizing the amount of insulation surrounding the inner wall and allowing pressure equalization to occur between the cabin area and the gap while still allowing to remove moisture from the air.

Regarding claim 11, the combination of Paul and Hesselbach teach the method of claim 10 wherein Hesselbach teaches everything discussed in claim 10 and creating a difference in air pressure within the gap between outlets (taught in claim 10) of the one or more first ducts and inlets (taught in claim 10) of the one or more second ducts as shown by the airflow arrows of the first and second ducts 24 and 18 respectively, thereby teaching the difference in air pressure since the difference in air pressure causes the air to move from the cabin to the gap and vice versa.



Regarding claim 13, the combination of Paul and Hesselbach teach the method of claim 10 wherein Paul teaches capturing moisture in the gap (shown at 103 in Fig. 4) and moving the moisture out of the gap (as shown in Fig. 4 at 103 within the drain and falling in the direction of gravity).  Not yet taught is capturing moisture below the one or more second ducts.

However it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of claim 10 such that second duct is placed above the seal (gutter) 104 of Paul in order to predictable result of the air within the gap to be able to circulate back to within the cabin, which could not occur if the second duct was below the seal 104.

Regarding claim 14, the combination of Paul and Hesselbach teach the method of claim 10, Paul further teaching sealing the gap (using gutters 104 shown in Fig. 4 and 5) however does not teach sealing the gap below the one or more second ducts and preventing air in the gap from moving downward in the gap beyond the one more second ducts



Regarding claim 15, the combination of Paul and Hesselbach teach the method of claim 10 wherein Hesselbach teaches everything discussed in claim 10 including positioning the one or more first ducts through the insulation layer with inlets (upstream side of the first duct) of the one or more first ducts in the cabin area (see Fig. 1, 24) and ouetlets of the one or more first ducts (downstream end of the first ducts) within the gap formed between the insulation layer and the outer wall.

Regarding claim 16, the combination of Paul and Hesselbach teach the method of claim 15, wherein Hesselbach teaches everything discussed in claims 10 and 15 from which claim 16 depends as well as positioning the one or more second ducts (18) through the insulation layer vertically below the one or more first ducts and positioning inlets (upstream side of the second ducts) within the gap and an outlet (downstream side of second ducts) of the one or more second ducts in the cabin area.

Regarding claim 17, the combination of Paul and Hesselbach teach the method of claim 10, wherein Hesselbach teaches  everything discussed in claim 10 however not yet taught is wherein the one or more first ducts are located at a crown (top) of the vehicle 

Hesselbach teaches wherein the first duct discussed in claim 10 is located in the crown (uppermost part of cabin) of the aircraft (See Fig. 4, at 24) and wherein the second duct is located in a sidewall (Fig. 1, see location of 18s; also see Fig. 3) of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first and second duct such that the first duct is located proximal the crown of the vehicle and the second duct is located in the sidewall of the vehicle as taught by Hesselbach in order to provide the predictable result of creating a thermosyphoning effect where the warmer air which has risen to the crown of the vehicle can be exhausted into the gap where it can cool and flow downwards as the air cools which can then be released back in to the cabin of the vehicle via the sidewall as cooler air.

Regarding claim 18, the combination of Paul and Hesselbach teach the method of claim 10 wherein Paul teaches decreasing a temperature of the air within the gap (as the aircraft implicitly goes to cruising altitude from the ground) and increasing a density of the air (as the air cools from increase in altitude) as the air moves form the one or more first ducts towards the one or more second ducts.




Regarding claim 20, the combination of Paul and Hesselbach teach the method of claim 10, wherein the combination further teaches extending bodies of the one or more first and second ducts through the insulation layer as already taught by Hesselbach at 24 and 18 in Fig. 1.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/03/2020 have been fully considered but they are not persuasive. The Applicant argues that one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would not have modified Hachenberg (US 2003/0087049) in view of Hesselbach (US 2012/0040599) since Hachenberg teaches wherein ventilation occurs between the two cover layers 1 and 3 since “It would not be obvious to include ducts through the walls of cover layers as the .  
Furthermore, the Applicant argues that Hachenberg discloses that the use of the ventilation system between the two cover layers proportionally reduces or eliminates the need for separate or additional thermal insulation (Hachenberg, paragraph 0015) and one would not modify Hachenberg to include additional ventilation on the inner cover layer as it would be redundant, however this argument is not persuasive because the Examiner never argued that additional ventilation would be provided when modifying Hachenberg in view of Hesselbach.  The Examiner directs the Applicant’s attention to paragraph 11 which states “An exemplary air inlet flow 6, and a corresponding exemplary air outlet flow 7 are schematically shown…This airflow may be passive…which may simply blow the internal cabin air through the core element 2.” teaching explicitly that fluid communication is occurring between the cabin air and the gap of Hachenberg, contrary to what Applicant’s position is.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763